Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered November 9, 2004, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor committed misconduct during summation is unpreserved for appellate review (see CPL 470.05 [2]; People v LaValle, 3 NY3d 88, 114 [2004] ; People v Harris, 98 NY2d 452, 459 [2002]; People v Dien, 77 NY2d 885, 886 [1991]). In any event, the contention is without merit since the challenged remarks either were fair comment on the evidence, permissible rhetorical comment, or responsive to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105, 110 [1976]; People v Garner, 27 AD3d 764 [2006]). Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.